Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The examiner acknowledges with the remarks filed with the amendment dated 9/13/2021.  The examiner agrees with the arguments, and these are the reasons for allowance.


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
September 25, 2021